Name: Commission Decision (EU) 2017/1471 of 10 August 2017 amending Decision 2013/162/EU to revise Member States' annual emission allocations for the period from 2017 to 2020 (notified under document C(2017) 5556)
 Type: Decision
 Subject Matter: deterioration of the environment;  environmental policy
 Date Published: 2017-08-12

 12.8.2017 EN Official Journal of the European Union L 209/53 COMMISSION DECISION (EU) 2017/1471 of 10 August 2017 amending Decision 2013/162/EU to revise Member States' annual emission allocations for the period from 2017 to 2020 (notified under document C(2017) 5556) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Decision No 406/2009/EC of the European Parliament and of the Council of 23 April 2009 on the effort of Member States to reduce their greenhouse gas emissions to meet the Community's greenhouse gas emission reduction commitments up to 2020 (1), and in particular the fourth subparagraph of Article 3(2) thereof, Whereas: (1) Commission Decision 2013/162/EU (2) determines Member States' annual emission allocations (AEAs) for the period from 2013 to 2020 using the data from Member States' greenhouse gas (GHG) inventories determined in accordance with the 1996 Intergovernmental Panel on Climate Change (IPCC) Guidelines for National Greenhouse Gas Inventories, available at the time of its adoption. (2) After the adoption of Decision 2013/162/EU, Article 6 of Commission Delegated Regulation (EU) No 666/2014 (3) required Member States to report greenhouse gas inventories determined in accordance with the 2006 IPCC Guidelines for National Greenhouse Gas Inventories, and the United Nations Framework Convention on Climate Change (UNFCCC) reporting guidelines on annual inventories as set out in Decision 24/CP.19 of the Conference of the Parties to the UNFCCC. (3) Article 27 of Regulation (EU) No 525/2013 of the European Parliament and of the Council (4) requires the Commission to examine the impact of the use of the 2006 IPCC guidelines, or of changes to UNFCCC methodologies used, on the Member State's total greenhouse gas emissions relevant for Article 3 of Decision No 406/2009/EC by December 2016, with a view to ensuring consistency between the methodologies used for the determination of the AEAs and the annual reporting by Member States after the date of that examination. (4) In accordance with Article 27 of Regulation (EU) No 525/2013 and based on the GHG inventory data as reviewed under Article 19 of that Regulation, the Commission examined the impact of the use of the 2006 IPCC Guidelines, and of changes to UNFCCC methodologies used, on Member State's GHG inventories. The difference in the total greenhouse gas emissions relevant for Article 3 of Decision No 406/2009/EC exceeds 1 % for most Member States. In the light of this examination, all Member States' annual emission allocations for the years 2017 to 2020 contained in Annex II to Decision 2013/162/EU should be revised in order to take into account the updated inventory data reported and reviewed pursuant to Article 19 of Regulation (EU) No 525/2013 in 2016. Such revision should be done using the same methodology as the one used for determining the annual emission allocations by Decision 2013/162/EU. (5) The revision of AEAs should be limited to those that were allocated for the years 2017 to 2020, since for greenhouse gas emissions for the years 2013 to 2016 Member States can no longer change their policies and measures. However, in the interests of clarity the whole Annex II to Decision 2013/162/EU should be replaced, while keeping the AEAs for the years 2013 to 2016 unchanged. (6) Article 2 of Decision 2013/162/EU refers to global warming potential values from the 4th IPCC Assessment Report as adopted by Decision 15/CP.17 of the Conference of the Parties to the UNFCCC. In the meanwhile the Conference of the Parties to the UNFCCC adopted a new Decision 24/CP.19 recalling Decision 15/CP.17 and confirming the values from the 4th IPCC Assessment Report. Article 7 of Delegated Regulation (EU) No 666/2014 requires Member States and the Commission to use the global warming potentials listed in Annex III to Decision 24/CP.19 for the purpose of determining and reporting greenhouse gas inventories pursuant to paragraphs 1 to 5 of Article 7 of Regulation (EU) No 525/2013. In the interests of clarity the reference to Decision 15/CP.17 in Article 2 of Decision 2013/162/EU should therefore be replaced by a reference to Decision 24/CP.19. (7) The measures provided for in this Decision are in accordance with the opinion of the Climate Change Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 2013/162/EU is amended as follows: (1) In Article 2, Decision 15/CP.17 is replaced by Decision 24/CP.19; (2) Annex II is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 10 August 2017. For the Commission Miguel ARIAS CAÃ ETE Member of the Commission (1) OJ L 140, 5.6.2009, p. 136. (2) Commission Decision 2013/162/EU of 26 March 2013 on determining Member States' annual emission allocations for the period from 2013 to 2020 pursuant to Decision No 406/2009/EC of the European Parliament and of the Council (OJ L 90, 28.3.2013, p. 106). (3) Commission Delegated Regulation (EU) No 666/2014 of 12 March 2014 establishing substantive requirements for a Union inventory system and taking into account changes in the global warming potentials and internationally agreed inventory guidelines pursuant to Regulation (EU) No 525/2013 of the European Parliament and of the Council (OJ L 179, 19.6.2014, p. 26). (4) Regulation (EU) No 525/2013 of the European Parliament and of the Council of 21 May 2013 on a mechanism for monitoring and reporting greenhouse gas emissions and for reporting other information at national and Union level relevant to climate change and repealing Decision No 280/2004/EC (OJ L 165, 18.6.2013, p. 13). ANNEX ANNEX II Member States Annual Emissions Allocation for the year 2013 to 2020 calculated applying global warming potential values from the fourth IPCC assessment report Member State Annual Emission Allocation (tonnes of carbon dioxide equivalent) 2013 2014 2015 2016 2017 2018 2019 2020 Belgium 82 376 327 80 774 027 79 171 726 77 569 425 76 190 376 74 703 759 73 217 143 71 730 526 Bulgaria 28 661 817 28 897 235 29 132 652 29 368 070 27 481 112 27 670 637 27 860 163 28 049 688 Czech Republic 65 452 506 66 137 845 66 823 185 67 508 524 67 971 770 68 581 207 69 190 644 69 800 080 Denmark 36 829 163 35 925 171 35 021 179 34 117 187 34 775 642 33 871 444 32 967 246 32 063 048 Germany 495 725 112 488 602 056 481 479 000 474 355 944 453 842 854 446 270 289 438 697 724 431 125 160 Estonia 6 296 988 6 321 312 6 345 636 6 369 960 5 928 965 5 960 550 5 992 135 6 023 720 Ireland 47 226 256 46 089 109 44 951 963 43 814 816 41 194 830 40 110 780 39 026 731 37 942 682 Greece 61 003 810 61 293 018 61 582 226 61 871 434 61 029 668 61 298 009 61 566 349 61 834 690 Spain 235 551 490 233 489 390 231 427 291 229 365 191 225 664 376 223 560 157 221 455 939 219 351 720 France 408 762 813 403 877 606 398 580 044 393 282 481 371 789 603 366 284 473 360 779 342 355 274 211 Croatia 21 196 005 21 358 410 21 520 815 21 683 221 20 147 020 20 330 287 20 513 553 20 696 819 Italy 317 768 849 315 628 134 313 487 419 311 346 703 307 153 729 304 562 057 301 970 385 299 378 714 Cyprus 5 919 071 5 922 555 5 926 039 5 929 524 4 196 633 4 122 837 4 049 042 3 975 247 Latvia 9 279 248 9 370 072 9 460 897 9 551 721 9 747 135 9 834 273 9 921 411 10 008 549 Lithuania 17 153 997 17 437 556 17 721 116 18 004 675 18 033 267 18 327 321 18 621 376 18 915 430 Luxembourg 9 814 716 9 610 393 9 406 070 9 201 747 8 992 800 8 780 781 8 568 762 8 356 742 Hungary 50 796 264 51 906 630 53 016 996 54 127 362 50 432 363 51 347 175 52 261 987 53 176 800 Malta 1 168 514 1 166 788 1 165 061 1 163 334 1 174 524 1 173 666 1 172 808 1 171 950 Netherlands 125 086 859 122 775 394 120 463 928 118 152 462 116 032 216 113 763 728 111 495 240 109 226 752 Austria 54 643 228 54 060 177 53 477 125 52 894 074 51 372 672 50 751 430 50 130 188 49 508 946 Poland 204 579 390 205 621 337 206 663 283 207 705 229 210 107 929 211 642 729 213 177 529 214 712 329 Portugal 49 874 317 50 139 847 50 405 377 50 670 907 48 431 756 48 811 632 49 191 508 49 571 384 Romania 83 080 513 84 765 858 86 451 202 88 136 547 90 958 677 92 739 954 94 521 231 96 302 508 Slovenia 12 278 677 12 309 309 12 339 941 12 370 573 12 161 170 12 196 719 12 232 267 12 267 816 Slovakia 25 877 815 26 203 808 26 529 801 26 855 793 26 759 746 27 028 129 27 296 513 27 564 896 Finland 33 497 046 32 977 333 32 457 619 31 937 905 31 771 327 31 185 203 30 599 079 30 012 956 Sweden 43 386 459 42 715 001 42 043 544 41 372 087 39 377 620 38 772 710 38 167 800 37 562 890 United Kingdom 358 980 526 354 455 751 349 930 975 345 406 200 360 630 247 357 464 952 354 299 657 351 134 362